Reason to Allow

	Claim 1 is allowable over the art of record only because the art does not teach the combination of “configured to adjust a reference position of a tip end of the plunger with respect to the syringe” (italics added, lines 3-4 from last), with remaining claim limitations.  The art teaches the (sub combination of the) remaining claim limitations, but not the combination.
	Claim 8 is allowable over the art of record only because the art does not teach the combination of “adjusting a reference position of a tip end of the plunger with respect to the syringe” (italics added, last 2 lines), with remaining claim limitations.  The art teaches the (sub combination of the) remaining claim limitations, but not the combination.



/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861